 
EXCLUSIVE LICENSE AGREEMENT
 
THIS EXCLUSIVE LICENSE AGREEMENT (the "Agreement") is made as of the 15th day of
July, 2011, by and between NOBLE FIBER TECHNOLOGIES, LLC, a Pennsylvania limited
liability company (the "Licensor"), and Alliqua Biomedical, Inc., organized
under the laws of Delaware (the "Licensee").
 
Recitals
 
A.
Licensor is a distributor of silver coated fibers (collectively, the "Fiber")
marketed under the trademark X-Static® (the "X-Static Trademark"). The Licensor
is also the owner of the trademark "SilverSeal®"(the "SilverSeal Trademark").

 
B.
The X-Static Trademark and the SilverSeal Trademark, and all equivalents thereof
in any jurisdiction, including all extensions and renewals of any of the
foregoing, are collectively referred to herein as the "Trademarks."

 
C.
Licensee intends to be the exclusive manufacturer and distributor of Hydrogel
Wound Dressings identified in 510(k) K040019 and Hydrocolloid Wound Dressings
identified in 510(k) K033900 (the "Licensed Products"), into which the Licensee
wishes to incorporate the Fiber (the Products containing the Fiber being
referred to herein as the "Licensed Products"). Pursuant to the terms of this
Agreement, the Licensee has agreed to purchase all silver fiber to be used in
the Licensed Products from the Licensor and to purchase any fabrics or yarns
containing the Fiber from Noble Licensed Mills (as defined herein. For the
purposes hereof, a "Noble Licensed Mill" is a mill which has entered into a
licensing arrangement with the Licensor for the manufacture of fabrics or yarns
containing the Fiber.

 
D.
The Licensee desires to have the Licensor grant to the Licensee, and the
Licensor has agreed to grant to the Licensee, an exclusive right to use the
Fiber in the manufacture of Licensed Products and to use the Trademarks in the
manufacture, sale, use, and distribution of Licensed Products throughout the
World (the "Territory").

 
E.
The parties desire to enter into this Agreement to set forth their understanding
with respect to the scope and term of the license.

 
NOW, THEREFORE, in consideration of the mutual premises set forth above, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.
Grant of License. Subject to the restrictions, limitations and conditions set
forth in this Agreement, Licensor hereby grants to the Licensee an exclusive
right and license to use the Fiber to manufacture, use, offer for sale, sell,
and otherwise commercialize the Licensed Products in the Territory and to use
the Trademarks in connection with the manufacture, sale, use, and distribution
of Licensed Products in the Territory. No other right or license is granted by
the Licensor to the Licensee, either express or implied, with respect to any
other trademark, trade name, service mark, or other intellectual property right
owned or possessed by, or licensed to, the Licensor. The Licensee shall not use
the Fiber or the Trademarks in any manner not specifically authorized by this
Agreement.

 
2.
Term. The term of this Agreement and the License granted hereunder shall begin
on the date hereof and expire on July 30, 2021, unless sooner terminated as set
forth herein. Provided that the Licensee has not defaulted under the provisions
of this Agreement, this License shall automatically renew for consecutive
renewal periods of two years unless either party hereto has provided written
notice of its intent not to renew this License as least sixty days prior to the
expiration date of the initial term.

 
3.
Marketing Efforts. Licensee shall use commercially reasonable efforts to ensure
the highest volume of sales of the Licensed Products and shall make and maintain
adequate arrangements for the manufacture, distribution, advertising and
promotion of the Licensed Products.

 
4.
Certain Limitations. Licensee shall have the exclusive right to use the Fiber
(and any fabrics or yarns containing the Fiber) and the Trademarks in connection
with the manufacture, sale and distribution of the Licensed Products during the
Term and solely in the manner expressly permitted by this Agreement. Licensee
shall not use the Fiber (and any fabrics or yarns containing the Fiber) or the
Trademarks in any other manner.

 
5.
Compliance with Laws and Regulation. Licensee shall ensure that all Licensed
Products are manufactured in accordance with all applicable laws, rules and
regulations, in each jurisdiction where the Licensee manufactures, distributes,
sell, or otherwise deals with the Licensed Products, pertaining the manufacture,
sale, distribution, import or export of the Licensed Products, and any materials
(excluding the Fibers, and any yarns or threads containing the same,
collectively "Fiber Products") used in the manufacture thereof. The Licensee
shall comply with all registration/qualification requirements in each
jurisdiction in which the Licensed Products are manufactured, sold, distributed,
imported or exported. Licensee represents and warrants to Licensor that all
Licensed Products manufactured, sold and/or distributed by Licensee shall be fit
for the purpose intended by this Agreement and free from defects in material
(excluding the Fiber Products) and workmanship, and shall be manufactured and
provided in accordance and conformity with all present and future statutes,
laws, ordinances and regulations  relating to the manufacture and supply of the
Licensed Products, including, without limitation, those enforced by the United
States Food and Drug Administration (including compliance with good
manufacturing practices) and International Standards Organization Rules 9,000 et
seq.

 
 
1

--------------------------------------------------------------------------------

 
 
6.
Taxes; Changes of Law. The Licensee shall be solely responsible for all taxes,
tariffs, and other fees due in connection with the manufacture, sale,
distribution, export or import of the Licensed Products and the materials used
in the manufacture thereof. Licensee shall in good faith attempt to promptly
notify the Licensor, in writing, when it gains actual knowledge of any material
changes in any applicable laws, rules, regulations or registration/qualification
requirements governing the manufacture, sale, distribution, import or export of
the Licensed Products in any jurisdiction in which the Licensee manufactures,
sells, distributes, imports or exports the Licensed Products or the materials
used in the manufacture thereof.

 
7.
Forecasts. Not later than first day of each calendar quarter during the term of
this Agreement, Licensee shall provide to Licensor: (i) its non-binding written
forecast of Licensee's good faith written estimate of expected requirements for
Fiber Products during the following 12-months, and (ii) its binding written
forecast of Licensee's requirements for Fiber Products during the following
calendar quarter (for example, the forecast for the second calendar quarter of
each year shall be provided not later than the first day of the first calendar
quarter of such year). Each such binding forecast shall be broken down on a
month-by-month basis for the applicable calendar quarter.
  
Licensor shall use commercially reasonable efforts to provide Fiber products in
accordance with the binding forecasts provided by Licensee. In the event
Licensee modifies the requirements set forth in the binding forecasts, Licensor
shall use reasonable good faith efforts to meet such modifications to the
forecasts, but failure to meet such modifications to such forecasts shall not
constitute a default hereunder. If Licensor expects to be unable to fill the
portion of any such excess order within the time frame requested, Licensor shall
notify Licensee within fifteen (15) days after receipt of the applicable
purchase order.

 
In the event that Licensor is unable to meet Licensee's requirements for Fiber
Products set forth in the binding forecast, and as a result of such failure to
deliver Licensee is unable to meet the minimum Royalty Fee requirements set
forth in this Agreement in the applicable year, the parties shall work in good
faith to establish a pro rata reduction in the required minimum Royalty Fee
payment for such calendar year.
 
Further, Licensee may terminate this Agreement if Licensor fails to deliver
Fiber Products as requested in the applicable Purchase Order (to the extent such
quantities do not exceed the binding forecast) for three (3) consecutive
purchase orders, or four (4) purchase orders in any calendar year.
 
If any such termination occurs within the initial 24 months of this Agreement,
Licensor shall be required to return a portion of the Licensing Fee equal to 80%
of the pro rata portion of such Licensing Fee, based upon the total months since
the effective date of the contract divided by 24 months.
 
8.
Transfer of 510(k) Clearances. Licensor is the record owner of K040019 -
SilverSeal Hydrogel Wound Dressing and K033900 - SilverSeal Hydrocolloid Wound
Dressing (the "FDA Clearance") with the United States Food and Drug
Administration ("FDA"), for the wound dressings (the "Cleared Dressings", also
referred to herein as the Licensed Products) more particularly described
therein. Upon the execution hereof and payment of the Licensing Fee (as
hereinafter defined), Licensor agrees to transfer to Licensee all right, title
and interest in the FDA Clearance, and, to the extent available in Licensor's
files, at least a copy of all related materials and access to all device master
files, and modifications and amendments thereto. Upon such transfer, the
Licensee shall list the Licensed products according to 21 CFR Part 807 and all
other applicable regulations, and the Licensor shall delete its device listing
for the Licensed Products. From and after the date of this Agreement, Licensee
shall indemnify Licensor for all amounts due in connection with the FDA
Clearance that arise on or after the date of this Agreement.

 
9.
Retention of Records. During the term of this Agreement and for a period of
three years thereafter (unless a longer period is required by any law, rule,
regulation, or registration/qualification requirement of any applicable
jurisdiction in which the Licensee manufactures, sells, distributes, imports or
exports the Licensed Products or the materials used in the manufacture thereof),
Licensee shall keep copies of representative documents showing the manner in
which the Trademarks, or either of them, are used hereunder. Such documents
shall include copies of all advertising appearing in any media, promotional
materials, brochures and the like. The Licensor, or its duly authorized agents
and representatives, shall have the right, upon forty-eight hours prior written
notice, to examine such documents and other material, shall have access thereto
during ordinary business hours and shall be at liberty to make copies of such
documents and other material related thereto. At the Licensor's request, the
Licensee shall provide a copy of such records at the Licensor's expense.

 
10.
Availability to All Customers; Inventory.

 
 
(a)
The Licensee agrees that it will manufacture and commercialize the Licensed
Products containing the Fiber to any customer, including those referred by
Licensor.

 
 
(b)
In connection with this transfer of the FDA Clearance, the exclusive license
rights granted herein, and the license fee paid by Licensee, Licensor hereby
agrees to sell all of its existing inventory of Licensed Products to Licensee at
cost.

 
 
2

--------------------------------------------------------------------------------

 
 
11.
Display of Trademarks. Any use of the Trademark on the Licensed Products or on
the packaging of Licensed Products shall be in the manner approved by Licensor.
If the Licensee requests that Licensor provide any hang-tags or sew-in labels
for use with the Licensed Products, the Licensee shall pay to Licensor, all of
Licensor's costs for such hang-tags or sew-in labels, including any shipping
charges incurred in connection therewith.

 
12.
Royalties.

 
 
(a)
From and after the date of this Agreement, the Licensee shall pay royalties
("Royalty Fees") equal to 9.75% of net sales of Licensed Products. As
consideration for the exclusive license granted herein and the for the transfer
of the FDA Clearance, the Licensee agrees to pay minimum Royalty Fees in the
amounts set forth on Exhibit A attached hereto. The Licensee's obligations to
pay such Royalty Fees, together with Licensee's other obligations under this
Agreement, shall be secured by a collateral assignment (the "Collateral
Assignment") of the Licensee's right, title and interest in the FDA Clearance
(or any replacement 510K filing therefor). Upon any termination of this
Agreement as set forth in Section 19 of this Agreement, the Licensor shall be
entitled to exercise its rights under the Collateral Assignment. For clarity, to
the extent that the Royalty Fees paid in any calendar year do not meet the
minimum Royalty Fees required under this Agreement for such calendar year,
Licensee shall pay to Licensee an amount (the "Catch-Up Payment") equal to the
difference between the Royalty Fees actually paid during such calendar year
(excluding any Catch-Up Payments made during such calendar year in connection
with sales of Licensed Products from a prior calendar year) and the minimum
Royalty Fees due for such calendar year. All Catch-Up Payments are due not later
than (30) days after the end of each calendar year. Upon any failure by Licensee
to make any such Catch-Up Payment within thirty (30) days after the end of the
applicable calendar year, Licensor shall have the right, in its discretion, to
(a) terminate this Agreement, or (ii) terminate the exclusive nature hereof.

 
 
(b)
Except as otherwise set forth herein, all royalty payments must be paid to the
Licensor, in immediately available United States funds, within thirty (30) days
after the end of each calendar quarter for the immediately preceding calendar
quarter. If the Licensee fails to make any payment within sixty (60) days after
receipt of notification that any such payment is due, the Licensor may, in its
sole discretion, terminate this Agreement.

 
 
(c)
During the Term of this Agreement, the Licensee shall keep accurate books of
account and records covering all transactions relating to this Agreement at the
Licensee's principal place of business for not less than three (3) years after
the expiration, or earlier termination, of this Agreement. The Licensor shall
have the right, upon request but not more frequently than quarterly, to audit
the books of the Licensee to determine compliance with this Agreement. If, as a
result of such audit, the Licensor determines that additional royalty payments
are due under this Agreement, the Licensee shall have thirty (30) days to make
such additional royalty payments to the Licensor. In the event that the Licensee
fails to make any such additional payment within such thirty (30) days, the
Licensor may, in its sole discretion, terminate this Agreement.

 
 
(d)
The receipt and deposit of monies by the Licensor shall not prevent or limit the
Licensor's right to contest the accuracy and/or correctness of any statement in
respect of such monies.

 
 
(e)
For purposes of this Agreement, "net sales" shall mean the total consideration
charged by the Licensee in any transaction consummated or intended to be
consummated by transfer of any of the Licensed Products, without deduction for
any costs incurred, such as, but not limited to, costs of manufacture, sale,
distribution or exploitation of the Licensed Products, but less any applicable
taxes, trade discounts actually given, returns for which any refund is paid and
sales allowances.

 
13.
Purchase of Fiber. The Licensee hereby agrees to purchase, during the Term of
this Agreement, all of its requirements for silver coated fiber directly from
the Licensor at the Licensor's published prices in effect from time to time.
Licensee shall place all orders for Fiber not less than ninety (90) days prior
to the requested date of delivery.

 
14.
Quality Controls.

 
 
(a)
The Licensee agrees that the Licensed Products manufactured by the Licensee
shall be of the highest standards and quality and that such products shall at
all times comply with all requirements of all applicable laws and regulations,
as well as Licensor's Fiber Technical Advisory. Prior to the sale or
distribution of any Licensed Products, the Licensee shall submit a minimum of
two (2) prototype samples of each style of Licensed Products to Licensor at the
Licensor's address set forth herein. All Licensed Products, at Licensor's
discretion, may be subject to in-vitro testing. All costs and expenses incurred
by the Licensor in connection with any third party testing of the Licensed
Products, whether such tests are commissioned by the Licensee or the Licensor,
shall be the responsibility of the Licensee, and the Licensee shall promptly
reimburse the Licensor for such testing costs or expenses incurred by the
Licensee within ten (10) days after Licensor provides to Licensee an invoice for
such testing costs or expenses. Upon Licensor's receipt of payment by Licensee
of any amounts due to the Licensor in connection with any such testing, Licensor
shall provide to the Licensee a certificate setting out the results of such
testing and, if such test results are acceptable to Licensor, the Licensor's
approval of the Licensed Products for sale and distribution. If in the sole, but
reasonable, determination of Licensor, the Licensed Products submitted for
approval do not meet the quality standards of the Licensor, Licensor shall
submit to the Licensee a notice of such findings including a description of the
deficiencies found in such Licensed Products. Upon correction of such
deficiencies, the Licensee shall submit new prototype specimens, in accordance
with the provisions hereof, of the Licensed Products for Licensor's approval. No
Licensed Products shall be sold or otherwise distributed hereunder until such
Licensed Products are approved by the Licensor.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)
The Trademarks shall be permanently and conspicuously displayed on the packaging
of each Licensed Product, in a manner approved by Licensor. In addition, all
advertising, promotional, packaging and other materials related to the Licensed
Products shall conspicuously display the X-Static Trademark (and the SilverSeal
Trademark, if applicable), in the manner approved by Licensor. The Licensor
reserves the right to approve all advertising, promotional, packaging and other
materials of the Licensee, including, but not limited to, materials for
television, newspapers, magazines, promotional flyers, brochures and other
similar materials (collectively, the "Advertising Materials"), which incorporate
the use of, or reference, either Trademark, including the type, color, size and
design of signs or symbols depicting such Trademarks.

 
 
(c)
Except as specifically provided for herein, no license under any intellectual
property right of Licensor's is either granted or implied by the conveyance of
confidential information to Licensee. None of the confidential information which
may be disclosed by Licensor shall constitute any representation, warranty,
assurance, guarantee or inducement of any kind including, without limitation,
with respect to the non-infringement of intellectual property rights or other
rights of third persons or of Licensor. If the Licensee uses any of the
confidential information in the development of any intellectual property, such
intellectual property shall be the property of Licensor and the Licensee shall
execute such documents as may be necessary for the purpose of transferring any
rights in which the Licensor has in such intellectual property. The Licensee
shall not reverse engineer or otherwise attempt to duplicate any processes used
in the development and manufacture of any materials provided by Licensor. Any
intellectual property rights developed by a Licensee in violation of this
paragraph shall be the property of the Licensor, and Licensee shall execute and
deliver to Licensor such documentation as is necessary to evidence Licensor's
rights in such intellectual property.

 
 
(e)
Licensor makes no warranty, either expressed or implied, including warranties of
merchantability or of fitness for a particular purpose, for the Licensed
Products referred to herein. No statements or recommendations contained herein
are to be construed as inducements to infringe any relevant patent, now or
thereafter in existence. Under no circumstances shall Licensor be liable for
incidental, consequential, or other damages from alleged negligence, breach of
warranty, strict liability, tort, contract or any other legal theory, arising
out of the use or handling of the product or products referred to herein.
Technical advice furnished by Licensor shall not constitute a warranty, which is
expressed disclaimed, all such advice being given and accepted at the Licensee's
risk. Licensor shall indemnify the Licensee and its officers, directors, agents
and employees harmless from and against any claims, liabilities, judgments,
penalties, losses, costs, damages, and expenses (including reasonable attorney's
fees) incurred by or asserted against the Licensee by reason or in connection
with a defect in the Fiber which can be proven to have existed at the time the
Fiber was delivered, FOB, Scranton, Pennsylvania. Notwithstanding the foregoing,
Licensor's liability under this Section 13 shall be limited to the Licensee's
purchase price of the Licensed Product which is the subject of the claim or the
amount actually paid for such Licensed Product, whichever is less.

 
15.
Trademark Protection.

 
 
(a)
All trademarks, trademark rights, and goodwill created by the use of either
Trademark by the Licensee shall inure solely to the benefit of the Licensor
which shall own all such trademarks, trademark rights and goodwill created by
such uses.

 
 
(b)
The Licensee shall keep appropriate records relating to the dates when each
Trademark is first used by the Licensee in connection with the operation of its
business. If requested to do so by the Licensor, the Licensee agrees to supply
the Licensor with samples of the Trademark usages in question and other
information which will enable the Licensor to complete and obtain trademark
applications or registrations or to evaluate or oppose any trademark
applications, registrations, or uses of other parties.

 
16.
Use of Trademark. The Licensee recognizes that there is great value to the
Licensor in the Trademarks and in the goodwill associated with the Trademarks
and that nothing contained in this Agreement shall be construed as giving the
Licensee any interest or property rights in the Trademarks, except the right to
use such marks as specifically set forth in this Agreement. The Licensee agrees
that it will not directly or indirectly assert any interest or property rights
in the Trademarks, or either of them, or in any similar trademark in any the
Territory. The Licensee acknowledges the validity of the Licensor's rights and
title to the Trademarks and agrees that the Licensee will not contest said
rights or title.

 
 
4

--------------------------------------------------------------------------------

 
 
17.
Infringements. If the Licensee learns that any person or entity is or may be
making unauthorized use of either Trademark, Licensee shall give the Licensor
prompt written notice thereof, setting forth in full detail the actions by such
person or entity. The Licensee agrees it shall not make any demands or claims,
bring suit, effect any settlement, or take any other action for the infringement
or possible infringement by any person or entity of the rights granted to the
Licensee under this Agreement or of the Trademarks. The Licensee agrees to
cooperate with the Licensor, without having to incur any out-of-pocket expenses
(for which Licensor will reimburse Licensee), in connection with any action
taken by the Licensor to terminate infringements and alleged infringements.

 
18.
Indemnification.

 
 
(a)
The Licensor agrees to indemnify Licensee as set forth in Section 13(e) herein.

 
 
(b)
The Licensee agrees to indemnify and hold the Licensor and its officers,
directors, agents and employees, harmless from and against any and all claims,
liabilities, judgments, penalties, losses, costs, damages and expenses,
including reasonable attorneys' fees, which may be incurred by or asserted
against the Licensor by reason of or in connection with:

 
 
1.
any act under, or in violation of, this Agreement or otherwise relating to the
transactions contemplated hereby;

 
 
2.
any failure by the Licensee to comply with all laws, rules, regulations or
registration/qualification requirements of any jurisdiction in which the
Licensee manufactures, sells, distributes, imports or otherwise deals with the
Licensed Products or the materials used in the manufacture thereof, or to which
the Licensee exports the Licensed Products.

 
 
3.
any use of the Trademarks in violation of this Agreement, by the Licensee or its
subsidiaries, or the employees, agents, representatives or contractors of any of
the foregoing;

 
 
4.
any alleged defect in any Licensed Products resulting from the Licensee's use of
the Fiber.

 
 
(c)
Under no circumstances will Licensor bring a claim for indirect, incidental,
consequential, punitive, or other special or exceptional damages.

 
19.
Breach and Termination.

 
 
(a)
Except as otherwise set forth herein, if the Licensee breaches any of the terms,
conditions or provisions of this Agreement relating to its obligations regarding
the (i) minimum Royalty Fees; (ii) Trademarks; or (iii) FDA Clearances, and
fails to cure such breach within sixty (60) days after  receiving written notice
thereof by from the Licensor specifying the particulars of the breach, the
Licensor shall have the right to terminate this Agreement by giving written
notice to the Licensee (such termination to be effective immediately upon the
giving of such notice).

 
 
(b)
The Licensee hereby agrees that the Licensee intends to begin the manufacture
and distribution of the Licensed Products not later than February 1, 2012 (the
"Launch Date"). Failure to begin distribution and sale of the Licensed Products
by the Launch Date shall be a breach under this Agreement and the Licensor
shall, at its discretion, have the right to terminate this Agreement immediately
upon written notice to the Licensee. From and after the first date of
distribution and sale of the Licensed Products by the Licensee, if the Licensee
interrupts the distribution and sale of the Licensed Products for a period of
one hundred and eighty (180) days or more, the Licensor shall have the right, in
its sole discretion, to terminate this Agreement immediately upon written notice
to the Licensee.

 
 
(c)
Failure by the Licensee to pay any amounts owed for any order of the Fiber
received from the Licensor, or under any other agreement between the Licensor
and the Licensee, when such amounts become due and payable, shall be a breach of
this Agreement. If the Licensee fails to cure such breach within sixty (60) days
after receiving written notice thereof from the Licensor concerning such
nonpayment, the Licensor shall have the right, in its sole discretion, to
terminate this Agreement immediately upon written notice to the Licensee.

 
 
(d)
If the Licensee becomes insolvent, or if a petition for bankruptcy or
reorganization is filed by or against it, or if any insolvency proceedings are
instituted by or against it under the law of any jurisdiction, or if it makes an
assignment for the benefit of its creditors, or is placed in the hands of a
receiver, or if it liquidates its business in any manner, then in any such case
the Licensor shall have the right to terminate this Agreement by written notice
to the Licensee, its receivers, trustees, assignees or other representatives,
provided, however, that in the case of involuntary bankruptcy, reorganization or
insolvency proceedings, the same shall not constitute a default if defended in
good faith by the Licensee and dismissed within thirty (30) days following the
institution of any such proceedings. If the Licensor terminates this Agreement
under the provisions of this paragraph 18(d), the Licensee, its receivers,
trustees, assignees or other representatives shall have no right to use,
distribute, place in any Advertising Materials or otherwise deal with the
Trademarks except with and under the special written consent and instructions of
the Licensor, which consent may be withheld for any reason.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(e)
If the Licensor becomes insolvent, or if a petition for bankruptcy or
reorganization is filed by or against it, or if any insolvency proceedings are
instituted by or against it under the law of any jurisdiction, or if it makes an
assignment for the benefit of its creditors, or is placed in the hands of a
receiver, or if it liquidates its business in any manner, then in any such case
the Licensee shall have the right to: (i) retain and enforce its rights under
this Agreement, including without limitation under Section 365(n) of the
Bankruptcy Code; (ii) a complete duplicate of (or access to, as appropriate) all
licensed materials such as FDA Clearance materials if not already in Licensee's
possession to be promptly delivered to Licensee upon rejection of this Agreement
by or on behalf of Licensor; and (iii) continue to commercialize the Licensed
Products, and all versions and derivatives thereof to which Licensee would
otherwise be entitled under this Agreement in accordance with its terms.

 
20.
Effect of Termination. Upon the expiration or earlier termination of this
Agreement:

 
 
(a)
All rights granted to the Licensee hereunder shall automatically revert to the
Licensor and the Licensee shall execute any and all documents requested by
Licensor to evidence such reversion;

 
 
(b)
Except as set forth in subparagraph (g) below, the Licensee shall immediately
stop any use of the Trademarks, including any use in connection with the
manufacturing, distributing, selling, or in any way dealing with any Licensed
Products, or any item pertaining to the Licensed Products, which display either
the Trademarks of the Licensor's name;

 
 
(c)
The Licensee shall return to the Licensor all tags, labeling and printed
material bearing either Trademark, all specifications and all other materials or
documents in the Licensee's possession that contains confidential information of
the Licensor;

 
 
(d)
The Licensee shall not use any trademarks similar to either Trademark;

 
 
(e)
The Licensee shall, within thirty (30) days after such expiration or
termination, deliver to the Licensor a complete and accurate statement
indicating the description and location of all Licensed Products on hand and/or
in the process of manufacture, as of both the date of such expiration or
termination and the date of such statement;

 
 
(f)
The Licensor shall have the right to enter onto the Licensee's premises and/or
the premises of any subcontractor of the Licensee to the extent that the
Licensee has the right to grant such entry and to conduct physical inventories
to verify the accuracy of the aforesaid statement; and

 
 
(g)
Upon termination or expiration of this Agreement, the Licensee may sell existing
inventories of Licensed Products (including Licensed Products on  order) for a
period of ninety (90) days, subject to all of the other terms and conditions
hereof.

 
21.
Confidentiality.

 
 
(a)
All materials, documents, information and equipment which either party supplies
or discloses to the other party, whether in writing or orally, unless otherwise
stated in writing by the disclosing party, shall be considered confidential
information and/or trade secrets of the disclosing party. The receiving party
agrees not to disclose any such matters to any third party without the
disclosing party's advance written consent and not to use it in any way
detrimental to the disclosing party's interests. The receiving party further
agrees to ensure that the dissemination of such information among its employees,
agents, representatives and contractors is restricted to those persons who are
obliged to maintain the confidentiality of the information and have a
demonstrated need to have access to it in order to design, make, promote and
sell Licensed Products. However, confidential information subject to the
restrictions of this Section 18 shall not include: (i) information currently in
the public domain; (ii) information which becomes public through no fault of the
receiving party; (iii) information previously known to the receiving party prior
to its disclosure to the receiving party by the disclosing party, as shown by
the receiving party's contemporaneous written records; or (iv) information
disclosed to the receiving party by a third party not in breach of any agreement
to protect the confidential nature of such information.

 
 
(b)
The confidentiality provisions set forth in this Section 18 extend and shall
apply to any persons engaged by either party as agents, including, without
limitation, the parties' respective employees, contractors, attorneys and
accountants.

 
 
(c)
No license under any intellectual property right is either granted or implied by
the conveyance of confidential information to Licensee. None of the confidential
information which may be disclosed by Licensor shall constitute any
representation, warranty, assurance, guarantee or inducement of any kind
including, without limitation, with respect to the non-infringement of
intellectual property rights or other rights of third persons or of Licensor. If
the Licensee uses any of the confidential information in the development of any
intellectual property, such intellectual property shall be the property of
Licensor and the Licensee shall execute such documents as may be necessary for
the purpose of transferring any rights in which the Licensor has in such
intellectual property. The Licensee shall not reverse engineer or otherwise
attempt to duplicate any processes used in the development and manufacture of
any materials provided by Licensor. Any intellectual property rights developed
by a Licensee in violation of this paragraph shall be the property of the
Licensor, and Licensee shall execute and deliver to Licensor such documentation
as is necessary to evidence Licensor's rights in such intellectual property.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(d)
The parties agree that irreparable damage would result to the other party in the
event that any of the confidentiality provisions contained in this Section 18
are not performed in accordance with their specific terms or are otherwise
breached. It is accordingly agreed that, in addition to any other rights which
the non-violating party may have at law or equity, the non-violating party will
be entitled to an injunction or injunctions, without being required to post a
bond, to prevent breaches hereof and to enforce specifically the terms and
provisions of this letter pertaining to confidentiality.

 
 
(e)
The obligations of each party under this Section 18 will remain in full force
and effect for three (3) years following any termination of this Agreement.

 
22.
Representations and Warranties. Each of the parties to this Agreement represents
and warrants to the other that:

 
 
(a)
It is a duly formed and validly existing under and by virtue of its jurisdiction
of formation. It is duly licensed and qualified in all other jurisdictions
wherein the nature of the business transacted by it makes such licensing or
qualification as a foreign corporation necessary, if any. It holds in full force
and effect all permits, licenses and franchises necessary for it to carry out
its operations in conformity with all applicable laws and regulations.

 
 
(b)
The execution and delivery of this Agreement and the performance by it of all of
its obligations hereunder: (i) have been duly authorized by all requisite
action; (ii) will not violate or be in conflict with any provision of applicable
law, any order, rule or regulation of any court or other governmental authority,
any provision of its organizational documents, any resolution with continuing
effect adopted by its governing body or any provision of any agreement or trust
respecting securities of its issue or related rights; and (iii) will not
violate, be in conflict with, result in a breach of or constitute a default
(with or without the giving of notice or the passage of time or both) under any
material instrument, indenture, agreement or other obligation to which it is a
party or by which it or any of its assets and properties is or may be bound or
subject.

 
 
(c)
No consent, approval or authorization of, or registration, declaration or filing
with, any governmental authority or other person is required as a condition
precedent, concurrent or subsequent to or in connection with the due and valid
execution, delivery and performance by it of this Agreement or the legality,
validity, binding effect or enforceability of any of the respective
representations, warranties, covenants and other terms and provisions thereof.

 
23.
Reservations of Rights. The Licensor reserves the right to use and license
others to use Fiber (and fabrics  or yarns containing the Fiber) in the
manufacture, sale and distribution of products that are different from the
Licensed Products and not encompassed by the FDA Clearance, and to use the
Trademark in the sale or distribution of products similar to the Licensed
Products.

 
24.
License Fee. The Licensee, immediately upon execution hereof, shall pay to
Licensor a $100,000.00 U.S. licensing fee as consideration for the Licensor's
grant of the exclusive license herein. This license fee shall be considered
fully earned when paid.

 
25.
Assignment. This Agreement, and the performance of any part hereof, may be
assigned or transferred by either party to this Agreement to a proposed
transferee, without consent of the other party, only provided that such
assignment or transfer is incident to a merger, acquisition, consolidation, or
reorganization, of substantially all the assets of the party proposing to
transfer this Agreement. Any attempted transfer or assignment by a party in
violation of this Section, whether by operation of law or otherwise, is and will
be ineffective and void ab initio.

 
26.
Miscellaneous Provisions.

 
 
(a)
Except as otherwise set forth herein, without the prior written consent of the
Licensor, which consent may be withheld at the Licensor's discretion, the
Licensee shall not directly or indirectly assign, transfer, sublicense, or
encumber any of its rights under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Licensor and
the Licensee.

 
 
(b)
Nothing contained in this Agreement shall be construed so as to make the parties
partners or joint venturers, or to permit the Licensee to bind the Licensor to
any agreement or purport to act on behalf of the Licensor in any respect.

 
 
(c)
No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing, signed by both parties. Failure by either party to enforce
any rights under this Agreement shall not be construed as a waiver of such
rights, and a waiver by either party of a default in one or more instances shall
not be construed as a continuing waiver or as a waiver in other instances.

 
 
(d)
If any term or provision of this Agreement is for any reason held to be invalid,
such invalidity shall not affect any other term or provision, and this Agreement
shall be interpreted as if such term or provision had never been contained
herein.

 
 
(e)
All notices and other communications provided for hereunder shall be in writing
and shall be duly given when personally delivered, facsimile (with electronic
confirmation), deposited in the United States mail, certified or return receipt
requested, postage prepaid, or delivered to Federal Express or any nationally
recognized overnight courier service, and addressed or sent to the following
address or telecopy number for the receiving party:

 
 
7

--------------------------------------------------------------------------------

 
 
If to Licensor:
Noble Fiber Technologies, LLC,
300 Palm Street
Scranton. PA 18505
Facsimiles (570) 558-5351

 
If to Licensee:
Benjamin Mayer, President
c/o AquaMed Technologies, Inc
An AlliquaTM Company
850 Third Avenue, Suite 1801
New York, NY 10022

(215) 702-4550 main
(215) 702-8535 fax

 
Any party may change its address or facsimile number for notices under this
Agreement at any time by giving the other party written notice of such change.
Each party must provide the other with any and all changes to this information
at least fifteen (15) days in advance of any such change.
 
 
(f)
Neither party hereto shall be responsible for any failures or delays which are
due to causes beyond its control. including, without imitation, acts of God,
acts of the government, war, fires, floods, strikes or failure of third parks
(which parties are not an affiliate or subsidiary of such party) to comply with
their obligations to such party.

 
 
(g)
The paragraph and section headings of this Agreement are inserted only for
convenience and shall not be construed as a part of this Agreement.

 
 
(h)
This Agreement sets forth the entire understanding and agreement of the parties
with respect to its subject matter. Any and all representations or agreements
made by any agent or representative or either party to the contrary shall be of
no effect.

 
 
(i)
This Agreement shall be construed and governed in accordance with the Federal
laws of the United States of America and the state laws of the State of New
York, without regard to principles of conflict or choice of laws and regardless
of the place or places of its physical execution and performance, and any suit
or other action brought under this Agreement shall be brought in New York City.
The Licensee hereby irrevocably submits to the jurisdiction of the state and
federal courts located in New York City, and agrees that the Licensor shall not
submit to the jurisdiction of any court located outside of the State of New York
with respect to any suit or other action brought under this Agreement.

 
 
(j)
All remedies conferred by this Agreement shall be cumulative, and the pursuit by
any party of any such remedy shall not limit such party from pursuing any other
remedy to which it may be entitled, whether under this Agreement or otherwise.

 
 
(k)
Each party hereto shall at all times comply with all laws and regulations
applicable to the transactions contemplated by this Agreement.

 
 
(l)
In any action brought by a party hereto under this Agreement, the prevailing
party shall be entitled to recover its reasonable attorneys’ fees, costs, and
expenses of suit.

 

 
(m)
This Agreement may be signed in two or more counterparts, each of which shall be
an original.

 
 
(n)
The recitals to this Agreement are hereby incorporated and by this reference
shall hereby become part of this Agreement as if set forth herein word for word.

 
 
(o)
The parties hereto shall at any and all times, upon request by the other party,
or its legal representative, make, execute, and deliver any and all such other
and further instruments as may be necessary or desirable for the purpose of
giving full force and effect to the provision of this Agreement without charge
therefore.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

 
NOBLE FIBER TECHNOLOGIES, LLC
         
 
/s/ James Walsh
   
Print Name: 
James Walsh
   
Its:
Manager
                    ALLIQUA BIOMEDICAL, INC.           /s/ Richard Rosenblum    
Print Name: 
Richard Rosenblum    
Its:
President          

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A: MINIMUM ROYALTIES
 
Calendar Year
Minimum royalty due during that year
   
2012
$50,000
2013
$200,000
2014
$400,000
2015
$500,000
2016
$600,000



 
 
 
9

--------------------------------------------------------------------------------

 
 
 